Citation Nr: 0534064	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-15 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision that denied service 
connection for non-Hodgkin's lymphoma.  The veteran timely 
appealed.

In April 2003, the veteran cancelled a hearing before RO 
personnel that was scheduled for later that same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's personnel records reflect that he was 
stationed in Korea from May 1969 to December 1969. 

3.  There is evidence establishing in-service herbicide 
exposure in a DMZ while in Korea in July 1969.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's 
lymphoma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the September 2002 statement of the case (SOC), the 
July 2005 supplemental SOC (SSOC), and the December 2001, 
July 2003, September 2003, and December 2004 letters, the RO 
notified the veteran of the legal criteria governing the 
claim (to include the criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received required notice of the 
information and evidence needed to substantiate the claim.

VA's December 2001, July 2003, September 2003, and December 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence will be obtained 
by the claimant and which evidence will be obtained by VA.  
VA informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly if he gave the VA enough information about such 
records-i.e., the month and year of exposure to aerial 
spraying of herbicides-so that VA could request them from 
the person or agency that had them.  The letters also 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.

The December 2001 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the lack of pre-adjudication notice in this 
matter has not, in any way, prejudiced the veteran.  In this 
regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  In this case, any delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and re-adjudicated after 
notice was provided.

The RO issued the December 2001, July 2003, September 2003, 
and December 2004 letters, notifying the veteran of the VCAA 
duties to notify and assist, setting forth the criteria for 
service connection, and soliciting information and evidence 
from the veteran.  The December 2001 letter was provided to 
the veteran before the initial adverse decision, and VA has 
since afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  As indicated 
below, VA has obtained copies of the veteran's outpatient 
treatment records, and obtained replies from the U.S. Armed 
Services Center for Unit Records Research.  The veteran also 
has been given opportunities to submit and/or identify 
evidence to support his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  The veteran has also been 
afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was as an infantry "Ind."fire 
crewman.  The veteran's personnel records reflect that he 
served in Korea from May 1969 to December 1969.  The 
veteran's unit was 1st Battalion, 32nd Infantry.

A copy of a letter sent from the veteran to his family in 
August 1969 indicates that the veteran was at the DMZ, and 
that nothing was growing along the barrier between North 
Korea and South Korea.  The veteran also submitted a 
photograph of himself in a military jeep, on a barren strip 
of land running along a wired fence, with lush vegetation 
along the opposite side of the fence.

Private medical records reflect that, in April 2000, the 
veteran underwent excision of a subcutaneous mass in the 
right distal upper arm.  A pathology report of the specimen 
revealed an enlarged lymph node, and a diagnosis of low grade 
B-cell lymphoma, follicular small cell type.

A statement received from Wieslawa Pekal, M.D., in November 
2001 reveals that the veteran reported having been stationed 
on the de-militarized zone (DMZ), where he was exposed to 
herbicides.  Dr. Pekal noted that different epidemiologic 
factors have been associated with increased risk of non-
Hodgkin's lymphoma, including exposure to Agent Orange.  

In February 2002, VA received a response from the U.S. Armed 
Services Center for Unit Records Research, indicating that 
herbicides were used in Korea between 1967 and 1969, and that 
Agent Orange was used from April 1968 to August 1968.  
Military records specifically note that chemical herbicides 
were used along the southern boundary of the DMZ during the 
1967 to 1969 period by Republic of Korea Armed Forces.  No 
United States personnel are known to have been actually 
involved in their application.

During a special psychiatry examination in May 2003, the 
veteran reported that he and his unit in Korea were on a 
"front gun position," and that they would stay for a week 
at a time along the DMZ and then would switch with other 
soldiers and be taken to the rear lines.

A statement received from Dr. Pekal in October 2003 indicates 
that the veteran had no family history of non-Hodgkin's 
lymphoma.  After noting that herbicide defoliant reportedly 
was sprayed on the DMZ from 1968 to 1969, and that the 
veteran reportedly was stationed on the DMZ in 1969, 
Dr. Pekal opined that it is possible that the veteran's 
exposure in service was related to his developing non-
Hodgkin's lymphoma.

During a VA contract examination in December 2003, the 
veteran reported that he served in the Korean DMZ and was 
involved in heavy combat.  His medical history included the 
removal of a non-Hodgkin's lymphoma.  The examiner noted that 
the veteran was a reliable historian.

In December 2004, VA received a second response from the U.S. 
Armed Services Center for Unit Records Research, indicating 
that the 1969 unit history submitted by the veteran's unit 
(1st Battalion, 32nd Infantry) verifies that the unit started 
intensified training in preparation for an operational 
mission in the 3rd Brigade, 2nd Infantry Division area of 
operations on the DMZ.  The battalion started replacing 
elements of the 2nd Battalion, 31st Infantry in August 1969 
and September 1969, and assumed operational control of the 
7th Rotational Battalion sector on the DMZ.  The battalion 
conducted operations along the barrier fence, manned two 
guard posts within the DMZ, and conducted patrols and 
observations posts between the barrier fence and the military 
demarcation line (MDL).

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that non-Hodgkin's lymphoma is the 
result of his exposure to Agent Orange while stationed in 
Korea in the Demilitarized Zone (DMZ).  He served in Korea 
from May 1969 to December 1969.

The veteran has been diagnosed with non-Hodgkin's lymphoma.  
VA Adjudication Procedure Manual M21-1, Part VI, 7.20 
provides the criteria in determining exposure to herbicide 
agents along the DMZ in Korea.  The manual reports that 
herbicide agents were used along the southern boundary of the 
DMZ in Korea between April 1968 and July 1969.  It relates 
that the Department of Defense (DOD) has identified specific 
units that were assigned or rotated to areas along the DMZ 
where herbicides were used.  The manual states that VA is to 
concede herbicide exposure for veterans who allege service 
along the DMZ in Korea and were assigned to one of the units 
listed between April 1968 to July 1969.  The veteran's unit 
was not one of the ones listed.

The Board notes, however, that responses from the U.S. Armed 
Services Center for Unit Records Research (USASCRURR) 
verified that herbicides, including Agent Orange, were used 
along the DMZ in Korea between 1967 and 1969, and that the 
veteran's unit participated in operations in the DMZ in July 
1969.  The Board finds that the evidence weighs in favor of a 
finding that the veteran was exposed to herbicide agents 
during his Korean service in July 1969.  As noted previously 
herbicide agents were used along the southern boundary of the 
demilitarized zone in Korea between April 1968 and July 1969.

In such cases, where a veteran served in Korea, and the 
evidence reflects exposure to herbicide agents, the 
presumptions found in 38 C.F.R. § 3.309(e) apply.  As non-
Hodgkin's lymphoma is one of the diseases listed under 
38 C.F.R. § 3.309(e), presumptive service connection is 
warranted.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


